Citation Nr: 0433798	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1984 
to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.                   

This case was remanded by the Board in May 1999 and May 2002.  


FINDING OF FACT

The appellant does not have temporomandibular (TMJ) joint 
dysfunction that is attributable to military service.  


CONCLUSION OF LAW

TMJ dysfunction was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to service connection for TMJ 
dysfunction.  The discussions in the statement of the case 
and the supplemental statement of the case have further 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2003 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the RO specifically requested that 
the appellant submit a copy of the service medical treatment 
record that he had referred to in his November 2001 Travel 
Board hearing, which showed that he had to have his teeth 
wired during service.  In this regard, the Board notes that 
the evidence of record is negative for a response from the 
appellant.  Moreover, the Board observes that the May 2004 
supplemental statement of the case provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  Therefore, in light of the 
above, the Board finds that the VA's duty to notify has been 
fully satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his service connection claim.  He was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2004, the appellant underwent a 
VA examination which was pertinent to his service connection 
claim.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the instant case, the appellant contends that his 
currently diagnosed TMJ dysfunction is related to his period 
of active military service, specifically to an in-service 
injury to his mouth.      

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was stationed in Okinawa, Japan, he 
was hit in the mouth with a bat and had to have "the whole 
top row" of his teeth wired.  (Transcript (T.) at pages 
(pgs.) 2 & 3).  The appellant stated that after the injury, 
his jaw would pop and crack.  (T. at page (pg.) 3).  He noted 
that after his discharge, he continued to have problems with 
his jaw and was eventually diagnosed with TMJ dysfunction.  
(T. at pgs. 6 & 7).    

The appellant's service medical records are negative for any 
complaints or findings of TMJ dysfunction.  In February 1989, 
the appellant received a physical disability discharge and 
was discharged due to a right knee disability.  

A VA Medical Center (VAMC) Diagnostic Radiology Report, dated 
in September 1995, shows that at that time, the appellant 
underwent a magnetic resonance imaging (MRI) of the face and 
neck.  In regard to the appellant's clinical history, it was 
noted "questionable (?) rupture/meniscal tear of TMJ's."  
The MRI was interpreted as showing limited motion 
bilaterally.  No erosions were identified within the 
mandibular condyles.  There was a possible bilateral anterior 
displacement of the disc in the close position.  No 
impression was provided.  

In April 2001, the RO received VAMC outpatient treatment 
records, from April 1989 to February 1998.  The records show 
intermittent treatment for the appellant's TMJ dysfunction.  
The records reflect that in April 1989, the appellant was 
treated for complaints of teeth hypersensitivity, status post 
a blow to the face in the military which required "teeth to 
be wired."  No impression was given.  According to the 
records, in February 1998, the appellant was treated for his 
"TMJ problem."  At that time, the appellant had complaints 
of crepitus and jaw fatigue.  He stated that during service, 
he was hit in the mouth with a bat and that some of his teeth 
were subsequently wired.  The provisional diagnosis was TMJ 
disorder.   

In April 2004, the appellant underwent a VA examination.  At 
that time, the examining physician stated that according to 
the appellant, while he was in the military, he was hit in 
the mouth with a baseball bat and had his teeth "knocked 
around."  The appellant indicated that he did not believe 
that he fractured his jaw.  He noted that after the injury, 
he sought treatment from the dental clinic where his teeth 
were wired together.  According to the examiner, what the 
appellant meant when he stated that his teeth were wired 
together was that his teeth were wired horizontally, but that 
he was not placed in intramaxillary fixation.  The examiner 
elaborated and noted that the appellant's teeth were not 
actually wired top to bottom, but only top to top.  The 
appellant reported that since that time, he had had a "noisy 
TMJ," with some associated pain.      

In the April 2004 VA examination report, the examiner stated 
that a review of the appellant's service dental records 
showed that in September 1986, the appellant underwent his 
annual dental examination.  At that time, he stated that he 
had been accidentally hit in the mouth by his girlfriend and 
that as a result, his front teeth were loose.  It was noted 
that all of the appellant's maxillary anterior teeth were 
poke tested, and found to be vital.  The examiner indicated 
that it was also reported that the appellant's maxillary 
anterior teeth, specifically teeth numbers 7, 8, 9, and 10, 
had a mobility of +1, which meant that they were only mildly 
loosened.  According to the examiner, the dental officer had 
further noted that there was some periodontal disease, 
labeling it "88 type 2."  In treatment for the appellant's 
periodontal disease, the appellant's teeth were splinted.  
The examiner stated that according to the diaphragm, teeth 
numbers 6 through 12 were splinted, and according to the 
dental notes, teeth numbers 5 through 12 were splinted.  The 
examiner reported that the wire appeared to be a simple 
periodontal splint which was held by composite bonding.  
According to the examiner, the plan at that time was to have 
the appellant keep the periodontal splint on for two to three 
weeks.  The appellant followed up in October 1986 to have 
some fillings placed.  The examiner stated that the 
appellant's next visit was in November 1986 when he was 
treated for complaints of pain in a tooth that was chipped, 
specifically tooth number 14.  According to the examiner, the 
last entry regarding the description of the appellant's 
injury was in February 1987 when the appellant reported to 
sick call requesting removal of his periodontal splint at 
numbers 5 through 12.  The splint was removed and the teeth 
were found to be "unusually mobile."  According to the 
examiner, it was thought that the appellant's teeth were 
within normal limits at that time.  The examiner indicated 
that after the splint was removed, the appellant underwent 
regular restorative care, and there was no mention throughout 
the rest of his dental records of any sequelae from the 
injury, or any evidence of a TMJ problem or complaint.     

Upon physical examination, the intercissal range of motion 
was excellent.  The appellant had protrusion, without pain, 
and he protruded to at least one centimeter.  He had full 
lateral excursions more than one centimeter in each 
direction, and he had noise in his joints, bilaterally.  The 
examiner stated that a review of the appellant's current VAMC 
outpatient treatment records showed that the appellant had 
been under treatment for TMJ difficulties.  According to the 
examiner, the appellant had been treated with medication, 
bite guards, and exercises which had not been effective.  
Following the physical examination, the examiner opined that 
the injury that the appellant described was not the same as 
the injury that was documented in his service medical 
records, specifically his in-service dental records.  
According to the examiner, the injury that was documented to 
the appellant's maxillary anterior teeth appeared to be 
minimal and may have been a result of periodontal disease.  
The examiner further opined that the injury that was 
described by the appellant, which was a hit in the anterior 
maxilla, was "very unlikely almost uncorrelated" to a TMJ 
injury.  According to the examiner, TMJ difficulties were 
found when being struck in the lower jaw or chin, not 
generally in the upper anterior teeth.  The examiner stated 
that although treatment for the appellant's TMJ difficulties 
was well documented in the current VAMC outpatient treatment 
dental records, unfortunately, there was no evidence of TMJ 
treatment during the time that the appellant was in the 
military.    

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed TMJ dysfunction is not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  As stated earlier, in order to 
grant service connection, there must be medical evidence of 
both a current disability and of a relationship between that 
disability and service.  In this case, the Board notes that 
the appellant's service medical records are negative for any 
complaints or findings of TMJ dysfunction.  In addition, 
although the Board recognizes that the appellant sought 
treatment for teeth hypersensitivity in April 1989, the first 
actual medical evidence of record of treatment for TMJ 
problems is in September 1995, approximately six and a half 
years after the appellant's discharge from the military.  Due 
consideration has been given to the appellant's statements 
that his currently diagnosed TMJ dysfunction was incurred 
during his period of active military service, and is 
specifically related to his claimed in-service mouth injury 
which resulted in the top row of his teeth being wired.  
Although the appellant's lay statements are competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current diagnosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not a physician, he is 
not competent to make a determination that his current TMJ 
dysfunction is the result of an in-service injury over a 
decade ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).       

In this case, although the appellant's service medical 
records do not show that the top row of the appellant's teeth 
were wired after he was hit in the mouth with a bat, the 
records do show that in September 1986, the appellant's teeth 
were splinted after he reported that he had been accidentally 
hit in the mouth by his girlfriend.  Regardless, even 
accepting as true that the appellant was also hit by a bat 
during service and subsequently had the front row of his 
teeth wired, the fact remains that there is no competent 
evidence on file linking the appellant's TMJ dysfunction to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  In this regard, the 
Board notes that in the April 2004 VA examination report, the 
examiner stated that the injury to the appellant's maxillary 
anterior teeth that was documented in the appellant's service 
dental records appeared to be minimal and may have been a 
result of periodontal disease.  In addition, the examiner 
further opined that it was very unlikely that the injury that 
was described by the appellant, which was a hit in the 
anterior maxilla, was related to a TMJ injury.  According to 
the examiner, TMJ difficulties were found when being struck 
in the lower jaw or chin, not generally in the upper anterior 
teeth.  The examiner also stated that although treatment for 
the appellant's TMJ difficulties was well documented in the 
current VAMC outpatient treatment dental records, 
nevertheless, there was no evidence of TMJ treatment during 
the time that the appellant was in the military.  Therefore, 
in light of the above, as there is no evidence of any 
complaints or findings of TMJ dysfunction in service, and 
there is no evidence which provides the required nexus 
between military service and the appellant's currently 
diagnosed TMJ dysfunction, service connection for TMJ 
dysfunction is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).      

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).      



							(Continued on the next 
page)


ORDER

Service connection for TMJ dysfunction is denied.  





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



